Citation Nr: 1103163	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance benefits, in the currently calculated 
amount of $5,674.12, to include the validity of the debt. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004, 
including service in Southwest Asia (Iraq/Kuwait) from April 22, 
2003 to April 19, 2004.  He also served on active duty for 
training (ACDUTRA) from September 18, 2000 to February 9, 2001, 
along with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a determination of the Education Center at the St. Louis RO 
that the Veteran was overpaid educational benefits in the amount 
of $5,674.12 after August 19, 2007.

Initially, the Board notes that it is unclear from the record 
whether any, or all, of the assessed indebtedness in question has 
been recouped.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board must consider the entire 
amount calculated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Preliminary review of the record in this case indicates that the 
overpayment in issue resulted from a retroactive termination of 
the Veteran's educational assistance benefits.  

Education Programs

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program 
(Chapter 1606, of Title 10, United States Code) is an educational 
assistance program for members of the Selected Reserve of the 
Army, Navy, Air Force, Marine Corps, and Coast Guard, and the 
Army and Air National Guard.  38 C.F.R. § 21.7520 (2010).  It was 
established to encourage membership in units of the Selected 
Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a) (West 2002 
& Supp. 2010).  The Reserve components decide who is eligible for 
the program.  VA makes the payments for the program.  38 C.F.R. 
§ 21.7540 (2010).

As in this case, a Guardsman, may initially become eligible when 
he or she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, or 
extension; or when he or she is appointed, or is serving as a 
reserve officer and agrees to service in the Selected Reserve for 
a period of not less than 6 years in addition to any other period 
of obligated service in the Selected Reserve.  10 U.S.C.A. § 
16132 (West 2002 & Supp 2010); 38 C.F.R. § 21.7540(a)(1) (2010).  
An individual may also establish a higher payment rate for their 
benefit if they have a skill or specialty designated by the 
Secretary concerned and other applicable factors as delineated at 
10 U.S.C.A. § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 
21.7636(b) (2010).  Such higher payment is referred to as a 
"kicker."

The Guardsman must also complete his or her initial period of 
active duty for training and must be participating satisfactorily 
in the Selected Reserve; must not have elected to have his or her 
service in the Selected Reserve credited toward establishing 
eligibility to benefits provided under Chapter 30, Title 38 of 
the United States Code; and must have met the requirements for a 
secondary school diploma (or an equivalency certificate) before 
applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-
(5) (2010).  Here, the Veteran graduated from high school in May 
2000.

Ending dates for eligibility are prescribed by 38 U.S.C.A. § 
16133 (West 2002 & Supp. 2010) and 38 C.F.R. § 21.7550 (2010).  
In essence, the ending date for eligibility is the date the 
individual is separated from the Selective Reserve.  There are 
other provisions that relate to an extension of benefits because 
of a separation due to disability, etc., but these are not 
applicable in this case.  Finally, the actual period of 
entitlement can be extended if the individual served on active 
duty pursuant to orders issued under sections 12301(a), 12301(d), 
12301(g), 12302, or 12304 of Title 10 of the United States Code.  
10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b) (2010).

In addition to the above program, education benefits are also 
available to members of the Selected Reserve under Chapter 1607 
of Title 10 of the United States Code.  See 10 U.S.C.A. §§ 16161-
16166 (West Supp. 2010).  The program, known as the Reserve 
Educational Assistance Program (REAP), extends benefits to any 
member of a Guard or Reserve unit who served on active duty after 
September 11, 2001, for a contingency operation and who served at 
least 90 consecutive days or more.  Individuals become eligible 
as soon as they reach the 90-day point, regardless of duty 
status.  The period of entitlement to benefits is 36 months.  10 
U.S.C.A. §§ 16162, 16163.

The individuals are entitled to the benefits while they remain a 
member of the Selected Reserve of the Ready Reserve, in the case 
of a member called or ordered to active service while serving in 
the Selected Reserve.  See 10 U.S.C.A. § 16164(a)(1).  
Termination of assistance will occur when the member separates 
from the Ready Reserve as provided for under Section 16164(a)(1).  
See 10 U.S.C.A. § 16165(a)(2).  There is an exception that allows 
for assistance to be provided to a member of the Selected Reserve 
who incurs a break in service in the Selected Reserve if the 
member continues to serve in the Ready Reserve during and after 
such a break in service.  10 U.S.C.A. § 16165(b).

Background

The Veteran submitted a claim for education benefits in September 
2001.  His application included a VA Form 22-1990, Application 
for VA Education Benefits, on which he checked the block that 
indicated he was eligible to receive basic MGIB-SR benefits.  The 
Veteran also submitted a DD Form 2384-1, Notice of Basic 
Eligibility (NOBE) that was signed by him on March 1, 2001.  The 
date of basic eligibility was listed as February 10, 2001.  The 
NOBE was also signed by an authorizing official.   

Associated with the education folder is a Chapter 1606 Education 
Award printout dated October 25, 2001.  The printout shows that 
the Veteran was entitled to Chapter 1606 benefits and that he had 
an original entitlement of 36 months.  His eligibility date was 
established as February 10, 2001, and he had a 10-year delimiting 
date of February 10, 2011.  He was awarded payment for the 
semester submitted and his remaining entitlement was listed as 27 
months and 17 days.

Generally, thereafter, the Veteran submitted electronically for 
additional courses and was given Chapter 1606 awards in April 
2002, August 2002, February 2003, June 2004, August 2004, 
December 2004, May 2005, and June 2005, respectively.  In June 
2005, his remaining entitlement was listed as 7 months and 23 
days with a delimiting date of September 19, 2016.  The latter 
date was based on the fact that the Veteran had served on active 
duty for an additional 1 year 3 months and 11 days and had 
submitted a copy of his DD Form 214, showing active duty from 
January 2003 to May 2004 with service in Southwest Asia. 

In September 2005, the Veteran submitted a VA Form 22-1995, 
Request for Change of Program or Place of Training dated August 
29, 2005, requesting Chapter 1607 educational assistance 
benefits, effective the earliest date possible, noting that he 
had been activated on January 21, 2003.  In September 2005, the 
Veteran was awarded additional Chapter 1606 benefits and his 
remaining entitlement was listed as 6 months and 21 days.  
Thereafter, the Veteran submitted electronically for additional 
courses and was given a Chapter 1606 award in January 2006.  In 
March 2006, the Veteran requested retroactive Chapter 1607 
benefits back to July 12, 2004.

Associated with the education folder is a Chapter 1607 VA-REAP 
Eligibility Data printout dated in June 14, 2006, showing that 
the Veteran had been called or ordered to active service in 
support of an identified contingency or national emergency 
serving for 90 or more consecutive days from January 21, 2003 to 
May 2, 2004.  A Chapter 1606 Status and Award History printout 
dated the same date shows a remaining entitlement of 5 months and 
22 days with a delimiting date of September 19, 2016 and a last 
award covering the period from January 9, 2005 to May 5, 2005.  
Additional Chapter 1606 Education Award printouts dated June 14, 
2006 and August 16, 2006 reveal a conversion to Chapter 1607 and 
a remaining entitlement to 23 months and 10 days.  While Chapter 
1607 Education Award printouts dated August 16, 2006 show an 
original entitlement of 35 months and 10 days and prior VA 
training of 12 months and 20 days with a remaining entitlement to 
14 months and 28 days.

However, an April 13, 2006 certification shows approval for 
enrollment for 6 hours beginning June 5, 2006 and ending July 28, 
2006; June 22, 2006 and October 24, 2006 certifications show 
approval for enrollment for 15 hours beginning August 21, 2006 
and ending December 14, 2006; a February 20, 2007 certification 
shows approval for enrollment for 12 hours beginning January 8, 
2007 and ending May 4, 2007; a June 21, 2007 certification shows 
approval for enrollment for 9 hours beginning May 21, 2007 and 
ending August 19, 2007; and a July 30, 2008 certification shows 
approval for enrollment for 3 hours beginning July 7, 2008 and 
ending August 1, 2008.

However, a Chapter 1607 VA-REAP Eligibility Data printout dated 
in January 6, 2007, shows that the Veteran had been called or 
ordered to active service in support of an identified contingency 
or national emergency serving for 90 or more consecutive days 
from January 21, 2003 to May 2, 2004 and that his eligibility for 
benefits had been terminated due to the Veteran's separation from 
Selected Reserve effective April 30, 2006

Even so, a Chapter 1607 Education Award printout dated February 
26, 2007 shows an original entitlement of 35 months and 10 days 
and prior VA training of 12 months and 20 days with a remaining 
entitlement to 5 months and 22 days.  A claimant folder note 
dated April 10, 2007 reveals that the Veteran had been paid for 
the Fall 2006 semester under Chapter 1606 and Chapter 1607 and 
that he knew that he would have a debt on his account.  This was 
followed by a Chapter 1607 Education Award printout dated June 
26, 2007 showing an original entitlement of 35 months and 10 days 
and prior VA training of 12 months and 20 days with a remaining 
entitlement to 2 months and 7 days.

While Chapter 1607 VA-REAP Eligibility Data printouts dated June 
26, 2007 and August 4, 2008 show that the Veteran had been called 
or ordered to active service in support of named contingency or 
full-time National Guard duty under the designated conditions, 
serving for 90 or more consecutive days from January 21, 2003 to 
May 2, 2004, a claimant folder note dated October 21, 2008 
reveals that the Veteran was no longer eligible for Chapter 1606 
benefits as they terminated March 15, 2006, when the Veteran 
received an honorable discharge upon separation and failed to re-
affiliate within 12 months.  With regard to Chapter 1607 
benefits, the note revealed that as of March 16, 2000 the Veteran 
had signed a 6-year contract and gained eligibility for Operation 
Enduring Freedom (OEF) from January 21, 2003 to May 2, 2004, 
after which he had returned to Special Reserve until March 15, 
2006, when he received an honorable discharge and was transferred 
to Inactive Ready Reserve (IRR) for the remainder of his military 
service obligation (MSO).  "Please verify if member's 
elig[ibility] was suspended." 

This was followed by a Chapter 1607 Education Award printout, 
dated November 7, 2008, showing a remaining entitlement to 19 
months and 11 days.  A claimant folder note dated the same day 
reflects that, since the Veteran served on active duty for a 
total of 1 year 3 months and 11 days and when 4 months were added 
to this amount, the previous delimiting date for educational 
benefits was adjusted to October 26, 2007.  A Chapter 1606 Fiscal 
Authorization dated the same day appears to reveal an original 
debt calculated as $10, 891.10.  However, in a letter dated 
November 7, 2008, the RO indicated that it had recently sent the 
Veteran a letter explaining that VA had stopped his REAP benefits 
on March 15, 2006, because the Department of Defense (DoD) had 
informed VA that he has separated from the Special Reserve on 
March 15, 2006 and had transferred to the IRR and as a result 
March 15, 2006 became his revised delimiting date and a debt was 
created.  The RO added that the law allowed VA to adjust his 
delimiting date by the amount of active duty call-up time plus 4 
months, which resulted in an adjusted delimiting date of October 
26, 2007.  By reprocessing his benefits under Chapter 1606 for 
the school terms from March 15, 2006 through August 19, 2007, the 
last day of class prior to the Fall 2008 term, his debt was 
reduced by $5,216.21 to an amount of $5,674.90, which must be 
repaid.  The RO explained that the Veteran would be receiving 
detailed information about the amount of the debt, how to repay 
it, and his rights regarding the debt.  [Parenthetically, the 
Board notes that neither the earlier letter referred to being 
sent about termination of the Veteran's REAP benefits nor a 
letter from the Debt Management Center (DMC) is in the education 
folder.]

In a letter received by facsimile on December 8, 2008, the 
Veteran filed a notice of disagreement (NOD) with regard to the 
overpayment of his education benefits, indicating that he did not 
know that he had an overpayment until he called after receiving 
another RO letter dated November 7, 2008, stating that he was 
entitled to back pay under Chapter 1606 in the amount of $300 per 
month for a total of 6 months.  Since he had no idea that he had 
this money coming, the Veteran called the RO to check on it and 
that is when he was told he had the overpayment.  The Veteran 
added that he was told by the veteran's representative at the 
University of Nebraska-Kearney that he was eligible for Chapter 
1607 benefits, so he signed up for them.  Consequently, the 
Veteran felt that it was up to VA to verify if he was eligible 
for this program. 

In a December 30, 2008 response, the RO issued a statement of the 
case (SOC) on the issue of whether VA followed the DoD/Department 
of Homeland Security (DHS) procedures regarding eligibility to 
Chapter 1607 education benefits.

In a VA Form 21-4138 dated December 15, 2008 and received in 
January 2009, the Veteran attached a check dated March 7, 2007 in 
the amount of $1,158.20, which he had received.  He stated that 
he had called the RO and asked if he was suppose to cash the 
check and was told "yes" but he did not because the veteran's 
representative at the university told him that he better not.  
The Veteran asked that the VA do an accounting of his education 
benefits and advise him further.  In a January 9, 2009 response, 
the RO explained that, since this check had never been cashed it 
was cancelled in June 2008 and reissued on June 27, 2008, and the 
replacement check had already been negotiated (cashed) by the 
Veteran.  A copy of the replacement check was enclosed.

In a January 2009 VA Form 9, the Veteran indicated that he had 
read the SOC and was only appealing the issue of overpayment for 
educational benefits.

Validity of the Debt

In various statements, the Veteran has consistently maintained 
that the overpayment in the amount of $5,674.90 was the result of 
administrative error on the part of the VA and is not warranted.  
However, it appears that the RO misconstrued the issue as 
eligibility for Chapter 1607 educational assistance benefits, not 
entitlement to waiver of his debt, in the SOC.  The Veteran's 
arguments with regard to Chapter 1607 benefits are intertwined 
with his waiver request and only relate to whether he would still 
have a debt if he had received educational assistance under 
Chapter 1607, not under Chapter 1606.  Moreover, in the December 
15, 2008 VA Form 21-4138, the Veteran is also disputing the 
amount of the debt and has asked for an accounting of the 
assessed overpayment.

In essence, the Veteran disputes both the amount and the validity 
of the assessed overpayment.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the amount and/or 
the validity of the debt is challenged, a threshold determination 
must be made on that question prior to a decision on the waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  A debtor may dispute the amount or existence of a debt, 
which is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2010); see also VAOPGCPREC 6-98.  The propriety and amount of 
the overpayment at issue are matters that are integral to a 
waiver determination.  See Schaper, 1 Vet. App. at 434.  In this 
instance, the Board finds that additional development is 
necessary before the Board may proceed with further appellate 
review.  

Review of the evidentiary record suggests that some of the 
assessed indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 
190 (1993), the Board must consider the entire amount calculated.  
There also is no audit in the record showing how the debt was 
calculated or indicating the amount of any repayments.  

It is clear that, in the VA Form 21-4138 dated December 3, 2008, 
the Veteran was asking for a waiver of the debt.  However, many 
of the notices referred to by the RO are not in the educational 
folder.  As noted above, neither the earlier letter referred to 
being sent about termination of his REAP benefits in the RO's 
November 7, 2008 letter nor a letter from the DMC informing the 
Veteran of the amount of his debt and his right to ask for waiver 
of the debt is located in the education folder.  In addition, it 
does not appear that the Veteran's waiver request has ever been 
referred to the RO's Committee on Waivers and Compromises (COWC).  

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by the 
Veterans Benefits Administration DMC to the COWCs.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).  In any waiver decision 
involving a debt under DMC jurisdiction, the DMC is to provide, 
among other things, copies of the initial notice of indebtedness 
and right to request a waiver and of any correspondence received 
from the debtor in response to the DMC's initial notice of 
indebtedness and right to request waiver.  Id.  

A review of the education folder reflects that the requirements 
of OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly 
review the correct issue on appeal, the Board must have access to 
all of the documents utilized by the RO, the DMC and the COWC in 
adjudicating the Veteran's waiver request.  On remand, copies of 
all available records related to the matter on appeal, especially 
copies of the DMC's initial notice of indebtedness and right to 
request waiver and of any correspondence received from the debtor 
in response to the DMC's initial notice of indebtedness and right 
to request waiver must be obtained, any COWC determination(s), 
and the initial letter notifying the Veteran that his REAP 
benefits were being terminated and any dated VA requests and 
responses from DoD/DHS as to the Veteran's eligibility to receive 
educational assistance under Title 10 of the United States Code 
and the termination/suspension of such benefits.  Moreover, VA 
should indicate whether notice was provided to the Veteran that 
his receipt of educational benefits would terminate if he did not 
complete the entire 6 years of his MSO and whether it was his 
responsibility or that of the DoD/DHS to keep VA apprised of his 
duty status.  For purposes of adjudication, the Board is charged 
with constructive notice of such records.  See, e.g., Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, and in order to 
ensure the Veteran full due process of law, on remand, VA should 
obtain and associate with the educational folder the Veteran's 
claims file, if any, and the documentation listed above and any 
additional documents required by OF BULLETIN 99.GC1.04.  
38 C.F.R. § 19.9 (2010).

Waiver Request

If, and only if, the debt is determined to be valid, should the 
VA undertake further action on the Veteran's request for a waiver 
of recovery of the overpayment.  Such action should include 
asking the Veteran to submit a financial status report (FSR).  
With regard to the claim for entitlement to a waiver of the 
overpayment, the Board notes that the Veteran must specifically 
disagree with any COWC denial of a waiver as his December 8, 2008 
VA Form 21-4138 has been construed by the Board as a timely 
request for a waiver of recovery of the debt.  Only by filing an 
NOD will the Veteran initiate appellate review of this issue.  
See 38 C.F.R. § 20.201 (2010).  Consequently, this matter must be 
remanded to the RO for the issuance of a decision on the 
Veteran's request for a waiver.  The Board emphasizes, however, 
that to obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain from 
the Education Center at the St. Louis RO 
and the DMC in St. Paul, Minnesota copies 
of any correspondence/documents pertinent 
to the Veteran's request for a waiver of 
overpayment of educational assistance 
benefits and associate them, along with the 
Veteran's claim file, if any, with the 
educational folder.  See OF BULLETIN 
99.GC1.04 (May 14, 1999).  In particular, 
obtain and associate with the record: (1) 
the first RO letter notifying the Veteran 
of the termination of his REAP benefits 
sent prior to November 7, 2008; (2) any 
dated VA requests and responses from 
DoD/DHS as to the Veteran's eligibility to 
receive educational assistance under Title 
10 of the United States Code and the 
termination/suspension of such benefits; 
(3) the DMC's initial notice of 
indebtedness and right to request waiver; 
(4) any correspondence received from the 
debtor in response to the DMC's initial 
notice of indebtedness and right to request 
waiver, to include any FSR; and (5) any 
COWC determination(s) and notice(s) to the 
Veteran.  Also, VA should indicate whether 
notice was provided to the Veteran that his 
receipt of educational benefits would 
terminate if he did not complete the entire 
6 years of his MSO and whether it was his 
responsibility or that of the DoD/DHS to 
keep VA apprised of his duty status.  

If a copy of the initial DMC letter 
informing the Veteran of the debt and his 
right to request waiver cannot be located, 
VA should, to the extent possible, obtain 
from the DMC: (1) verification in the form 
of a signed, written certification from the 
DMC identifying the date of dispatch of the 
initial notice of indebtedness and right to 
request waiver, and when and where it was 
sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the DMC's 
initial notice to the Veteran with a 
statement that explains the details of the 
screen and a copy of the type of form 
letter sent to the Veteran.

All records and responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

2.  After completion of 1 above, set forth 
in the record a written paid and due audit 
of the Veteran's educational assistance 
account for the period of the overpayment.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to 
the Veteran, as well as the amounts 
properly due.  In addition, the audit 
should include the amount of the 
overpayment, if any, that may have been 
repaid by the Veteran.  A copy of the 
written audit should be inserted into the 
education folder and another provided to 
the Veteran and his representative.

3.  After completion, to the extent 
possible, of 1 and 2 above as well as any 
other action deemed necessary, the COWC 
should adjudicate the Veteran's challenge 
of the validity (and amount) of the debt at 
issue, that is, whether the overpayment of 
educational assistance benefits at issue 
was properly created, including 
consideration of whether any of the debt 
was due to sole VA administrative error, 
and the amount of any overpayment.  A 
comprehensive explanation of the reasons 
and bases for that decision should be 
prepared and incorporated into the 
education folder, to include a discussion 
of any information obtained from the DMC, 
the Education Center at the St. Louis RO, 
and the Veteran.  If it is determined that 
any or all of the overpayment at issue was 
improperly created, award action should be 
taken to rectify the error.  

If it is determined that the debt was 
properly created, provide to the Veteran 
and his representative both notice of the 
denial and of the Veteran's appellate 
rights.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected. While the VA must afford the 
Veteran the appropriate time period in 
which to respond, he should perfect an 
appeal as to the denial of any claim with 
respect to the validity of the debt, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

4.  Thereafter, if an overpayment is found 
to have been properly created, the Veteran 
should be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a complete 
FSR, providing all current income, 
expenses, and assets.  

5.  After the actions requested in 1 
through 4 above have been completed, the 
case should be referred to the COWC to 
review the record and consider the 
Veteran's request for waiver and determine 
whether such a waiver is warranted in light 
of all pertinent evidence and legal 
authority.  A formal, written record of the 
COWC's decision should be prepared and 
placed in the education folder.  An SOC or 
a supplemental SOC (SSOC) is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the COWC's determination is 
unfavorable to the Veteran, he and his 
representative should be furnished an SOC, 
which specifically addresses the issue of 
creation of the overpayment and whether a 
waiver is warranted.  This document should 
further reflect detailed reasons and bases 
for the decision reached.  Along with the 
SOC, furnish to the Veteran and his 
representative a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford them the 
applicable time period for perfecting an 
appeal as to this issue.  

The Veteran is reminded that to obtain 
appellate review of any issue not currently 
in appellate status (that is, entitlement 
to a waiver of recovery of the assessed 
overpayment), a timely appeal must be 
perfected.  While the VA must afford the 
Veteran and his representative the 
appropriate time period in which to 
respond, he should perfect an appeal with 
respect to the entitlement to a waiver of 
recovery of the assessed overpayment, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

